Citation Nr: 0934182	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  00-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degenerative disc disease.  

2.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1983 to June 
1986, from December 1990 to May 1991 and from October 2004 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.

This case has previously come before the Board.  Most 
recently, in May 2007, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that the appellant's claim in regard to 
muscle and joint pain includes pain in the neck.  In the best 
interest of the appellant, the Board has herein listed the 
issues to reflect cervical spine degenerative disc disease, 
with symptoms to include pain in the neck.  The claim is 
being granted and thus there has been no prejudice to the 
appellant.  

The issue in regard to disability manifested by muscle and 
joint pain, to include as due to undiagnosed illness, is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Cervical spine degenerative disc disease is attributable 
to service.  

3.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by fatigue.  

4.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by memory loss.  


CONCLUSIONS OF LAW

1.  Cervical spine degenerative disc disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309.

2.  Chronic disability manifested by fatigue was not incurred 
or aggravated in active service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

3.  Chronic disability manifested by memory loss was not 
incurred or aggravated in active service, and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claims based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The May 
2001, July 2005, May 2007, April 2008 and October 2008 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claims and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in February 1999, July 2004, November 2006 and 
January 2008, and an additional opinion was obtained in April 
2009.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§ 3.303, 3.304 (2008).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the appellant's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War. Effective December 18, 2006, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2011.  See 38 
C.F.R. § 3.317 (2008).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

Adjudication of a veteran's Persian Gulf service connection 
claims must also include consideration of both the prior and 
the revised criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As noted, the Board remanded the matters for further 
development in May 2007.  In that regard, the Board finds 
that there has been substantial compliance with the Board's 
remand orders, to include having had the service treatment 
records associated with the claims file, and the Board is 
able to proceed with a decision on the merits.  

Essentially, the appellant asserts that he has disability 
manifested by symptoms of fatigue and memory loss, as well as 
neck pain related to service, to include service in the 
Persian Gulf as manifestations of undiagnosed illness.  The 
Board notes that the appellant had three periods of active 
duty.  In regard to the second and third period, service 
records verify service in the Persian Gulf War, and that he 
was stationed in Southwest Asia.  Accordingly, the Board 
concludes that the appellant meets the definition of "Persian 
Gulf Veteran."  The Board notes that while only the second 
and third periods of service are relevant to the provisions 
relating to undiagnosed illness, the Board has considered all 
three periods of service in making a determination in regard 
to the issues on appeal.  

In regard to the neck, as reflected in the November 2006 VA 
examination report, the appellant asserts that he had an 
initial onset of symptoms involving his neck during his 
second period of service in December 1991 and that he injured 
his neck during his third period of service thereby 
aggravating the initial symptoms.  First, the Board notes 
that the December 1990 service entrance examination report 
shows that the spine was normal, as does a March 1991 
redeployment examination report, and no cervical spine 
disability was noted in association at service entrance in 
the third period of service, and thus, the theory of 
aggravation is not relevant in regard to disability of the 
neck.  The Board notes that while straightening of the 
cervical spine was noted on x-ray examination in February 
1999, a February 2004 examination report shows that the spine 
was normal.  

Next, the Board notes that service treatment records, dated 
in October 2005, reflect the Veteran's complaints of neck 
pain for three weeks after having hit his head on the ceiling 
of the HUMVEE in which he was riding when it hit a bump, and 
the assessment was neck strain.  A May 2006 VA x-ray 
examination report shows hyperlordosis of the cervical spine 
with degenerative disc disease at C6-7, and the May 2006 
report of examination reflects forward flexion of the 
cervical spine was greater than 30 degrees but not greater 
than 40 degrees, and the examiner's assessment was cervical 
spine strain status post injury with minimal residuals at 
least as likely as not related to service.  A November 2006 
notes magnetic resonance imaging (MRI) showed cervical spine 
degenerative disc disease, and in another record dated in 
November 2006 VA, the examiner attributed post-traumatic 
arthritis of the cervical spine and to the motor vehicle 
accident during service.  

The Board notes that while the November 2006 VA examination 
report notes that x-ray examination of the spine was normal, 
the x-ray examination report is not associated with the 
claims file.  The Board notes that service connection may be 
granted if a disability existed at the time a claim for VA 
disability compensation was filed or during the pendency of 
the claim, even if the disability resolves prior to the 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In addition, service connection is 
warranted for arthritis when shown to a compensable degree 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  Thus, in this case, 
the Board finds that service connection for cervical spine 
degenerative disc disease with manifestations to include neck 
pain is warranted.  

In addition, the appellant asserts that he has disability 
manifested by symptoms of fatigue and memory loss.  The Board 
notes that in order to establish service connection, the 
evidence must show that the appellant has a current 
disability related by competent evidence to service.  

Service treatment records are negative for complaints or 
findings of fatigue or memory loss.  The May 1986 separation 
examination report shows that neurologic examination was 
normal.  

In addition, a December 1990 service entrance examination 
report and a March 1991 re-deployment examination report show 
that the lower extremities were normal.  On the accompanying 
medical history, he denied having or having had swollen or 
painful joints, dizziness or fainting spells, cramps in the 
legs, and loss of memory.  

In addition, in records dated during third period, to include 
November 2005 post-deployment records, the appellant 
indicated that he had symptoms to include feeling tired after 
sleeping and difficulty remembering.  He indicated that he 
had been exposed to pesticides, smoke and fumes, ionizing 
radiation and radar microwaves.  

The November 2006 VA examiner stated that the appellant's 
symptoms did not meet the criteria for chronic fatigue 
syndrome, noting that the complaints of lack of energy were 
not those of true fatigue or muscle weakness.  Rather, the 
symptoms of fatigue, as well as of mild short-term memory 
loss, were attributable to a mental disorder.  The examiner 
noted a lack of concentration in association with memory 
loss, and that sleep difficulty had been improved to six to 
eight hours per night with the use of temazepam.  The Board 
notes that an October 2008 VA record reflects a disrupted 
sleep cycle secondary to working at night, and a January 2009 
psychiatry record attributes complaints of restless sleep to 
a possible side effect of medication.  Regardless, the 
competent evidence does not establish separately identifiable 
chronic disability manifested by fatigue and/or memory loss.  
The January 2008 VA examiner specifically noted no definite 
etiology for complaints of fatigue.  

The Board notes that while a diagnosis of chronic fatigue 
syndrome was entered on VA examination in February 1999, no 
chronic fatigue syndrome was specifically noted on VA 
examination in July 2004.  Regardless, in this case, the 
Board finds that the competent and probative evidence does 
not establish that the appellant has a separate identifiable 
disability manifested by chronic fatigue or symptoms of 
memory loss.  

A determination as to whether the claimed disorders on appeal 
are related to service, to include as due to undiagnosed 
illness, requires competent evidence.  The appellant is 
competent to report his symptoms, as well experiences during 
service.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the November 2006 and January 2008 VA opinions.  The Board 
notes that VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  In that regard, 
the Board notes that the November 2006 and January 2008 VA 
opinions are adequate and consistent with the record.  The 
examiners reviewed the claims file and provided rationales 
for the opinions based on reliable principles.   

The Board notes that while service connection may be 
warranted for "medically unexplained chronic multisymptom 
illness," such as chronic fatigue and neurologic signs and 
symptoms, in this case, the competent evidence does not 
establish that the appellant's complaints in regard to 
fatigue and memory loss result in a separately identifiable 
chronic disability at any time during the appeal period.  The 
Board finds that service connection is not warranted.  The 
Board notes that in the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As there is no separately 
identifiable chronic disability in regard to fatigue or 
memory loss, service connection is not warranted under any 
theory of entitlement.

Thus, the Board finds that the appellant does not have 
disability due to undiagnosed illness manifested by fatigue 
or memory loss due to undiagnosed illness, or otherwise 
related to in-service disease or injury.  Accordingly, 
service connection is not warranted in regard to the claims 
on appeal.  

In sum, the evidence is in favor of a finding of service 
connection for cervical spine degenerative disc disease.  The 
preponderance of the evidence is against the claims of 
entitlement to service connection for fatigue and memory 
loss, to include as due to undiagnosed illness.  
Consequently, the benefits sought on appeal in regard to 
cervical spine degenerative disc disease are granted, and the 
benefits sought on appeal in regard to fatigue and memory 
loss are denied.  



ORDER

Service connection for cervical spine degenerative disc 
disease is granted.  

Service connection for chronic fatigue is denied.  

Service connection for memory loss is denied.  


REMAND

The Board notes that the appellant had three periods of 
active duty and is seeking service connection for a disorder 
manifested by joint and muscle pain, directly related to 
service, to include on a presumptive basis as due to 
undiagnosed illness.  The Board notes that service connection 
may also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, in August 2006, the appellant asserted 
entitlement based on a theory of aggravation.  Except as 
provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).  When aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The record reflects that in December 2007, the AOJ 
established service connection for osteoarthritis of the 
right and left elbow.  In addition, service connection for 
cervical spine degenerative disc disease has herein been 
granted.  

Service treatment records reflect complaints of muscular pain 
in the back in May 1984 and the May 1986 separation 
examination report shows that the lower extremities and spine 
and musculoskeletal system were normal.  In addition, a 
December 1990 service entrance examination report and a March 
1991 re-deployment examination report show that the lower 
extremities and spine and musculoskeletal system were normal, 
and on an accompanying history, he denied having or having 
had swollen or painful joints and cramps in the legs.  

A November 1998 VA examination report reflects complaints of 
achy joints and muscles of the shoulders and both legs.  No 
effusions or erythema were noted and the relevant assessments 
were arthralgias and myalgias.  

A February 1999 VA examination report notes x-ray examination 
of the left knee showed distal soft-tissue metallic foreign 
bodies, and x-ray examination of the hips showed bilateral os 
acetabuli, bilateral cystic lesions of the femoral necks, and 
apparently spina bifida of S1.  

In records dated during the third period of service, to 
include November 2005 post-deployment records, the appellant 
indicated that he had symptoms of swollen, stiff or painful 
joints, back pain and muscle aches.  He indicated that he had 
been exposed to environmental hazards to include pesticides, 
smoke and chemical fumes, ionizing radiation and radar 
microwaves.  

VA x-ray examination in January 2008 of the right hip showed 
degenerative change and an os acetabuli was noted, and x-ray 
examination of the left hip showed degenerative change and 
subtle lucency in the subcortical region.  The Board notes 
that magnetic resonance imagine (MRI) was recommended to rule 
out aseptic necrosis, and an August 2008 record notes that 
the MRI requested was unavailable.  

The Board finds that there is insufficient evidence to make a 
determination as to whether any chronic disability manifested 
by muscle and joint pain is directly related to service, to 
include on any applicable presumptive basis, or whether any 
identified disability existing prior to service entrance for 
any period of active service, was aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the AOJ 
return the claims file to the examiner who 
performed the January 2008 examination and 
the January 2009 opinion, and request that 
the examiner address the findings of 
record in expressing an opinion in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified disorder relevant to 
any identified chronic disability 
manifested by muscle and joint pain, to 
include arthritis, was shown during 
service or within the initial post-service 
year, or whether any relevant identified 
disorder is attributable to any period of 
active duty service, or whether any 
disorder existing prior to service 
entrance of any period of service was 
worsened beyond the natural progression, 
or is otherwise related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claim 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


